PEARLMAN SCHNEIDER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 Telephone James M. Schneider, Esq. (561) 362-9595 Charles B. Pearlman, Esq. Facsimile Brian A. Pearlman, Esq. (561) 362-9612 February 12, 2014 “CORRESP’ Via EDGAR Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Armco Metals Holdings, Inc. (the “Company”) Amendment No. 1 to Registration Statement on Form S-1 Filed January 29, 2014 File No. 333-193103 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated February 12, 2014. Below are the Company’s responses. Contemporaneously, the Company has filed Amendment No. 2 to the above-captioned registration statement. General 1. We note your response to our prior comment 1. Please reconcile your response with the dsiclosure in the third risk factor on page 13. RESPONSE:As the Company is not subject to the penny stock rules, the referenced risk factor has been removed from Amendment No. 2 in accordance with our oral discussion with Mr. Field. We trust the foregoing sufficiently responds to the staff’s comments. Sincerely, /s/ James M. Schneider James M. Schneider Cc:Mr. Kexuan Yao
